steven yari petitioner v commissioner of internal revenue respondent docket no 13925-12l filed date r assessed a penalty under sec_6707a r issued a notice_of_intent_to_levy to collect this penalty p requested a collection_due_process_hearing challenging the collection action while the hearing was pending congress retroactively changed the manner in which sec_6707a penalties are calculated p requested that r recalculate the penalty using the amount of tax shown on subsequent amended returns r decided the penalty should not be changed and p appealed this decision the irs appeals_office agreed that the penalty amount should not be changed and r issued a notice of deter- mination sustaining the collection action p believes that the appropriate penalty calculation should use the actual tax due not the tax_shown_on_the_return on which he was obliged but failed to disclose the reportable_transaction p seeks to change the penalty from the current amount assessed dollar_figure to the minimum under the statute dollar_figure held we have juris- diction to consider the penalty held further the penalty is calculated by reference to the amount of tax_shown_on_the_return with respect to which the taxpayer had a disclosure obligation steven r mather for petitioner michael w tan for respondent opinion wherry judge this case is before us on a petition for review of a notice_of_determination concerning collection united_states tax_court reports action s under sec_6320 and or notice of deter- mination sustaining a notice_of_intent_to_levy with respect to a penalty assessed for the tax_year the case pre- sents an issue of first impression as to whether sec_6707a requires respondent to use the tax_shown_on_the_return giving rise to the disclosure obligation or whether respondent must use the tax as shown on subsequent amended returns we hold that respondent may calculate the amount of the penalty using the tax_shown_on_the_return giving rise to the violation of the disclosure obligation background this case was submitted fully stipulated pursuant to rule the parties’ stipulation of settled issues and stipulation of facts with accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in california petitioner formed topaz global holdings llc topaz global on date under the regulations topaz global was a disregarded_entity for federal_income_tax pur- poses see sec_301_7701-3 proced admin regs on date petitioner formed faryar inc a nevada corporation which elected to be treated as an s_corporation for federal_income_tax purposes faryar entered into agree- ments with topaz global and other companies to provide management services we refer to faryar’s relationship with these companies as the management fee transaction in petitioner opened a roth individual_retirement_account roth_ira with an initial contribution of dollar_figure the roth_ira acquired all of the faryar stock for dollar_figure making the roth_ira the sole shareholder of the s corpora- tion for the through tax years faryar reported a total net_income of dollar_figure in management fees and interest_income less deductions because faryar was an sec_1 all section references are to the internal_revenue_code code of as amended and in effect during the relevant period and all rule ref- erences are to the tax_court rules_of_practice and procedure unless oth- erwise indicated such a structure does not work for federal_income_tax purposes be- cause a roth_ira generally cannot be an eligible shareholder of an s cor- poration 133_tc_202 aff ’d 679_f3d_1109 9th cir yari v commissioner corporation this income was not taxed at the corporate level and because the shareholder was a nontaxable entity the income was not taxed at the shareholder level the practical effect of this transaction was twofold it allowed petitioner to effectively exceed the roth_ira contribution limits and decreased the amount of income petitioner otherwise would have reported from topaz global because topaz global deducted the amounts paid to faryar as management fees the internal_revenue_service irs has identified trans- actions such as the one petitioner engaged in as abusive roth_ira transactions notice_2004_8 2004_1_cb_333 the irs has also identified these transactions as listed transactions potentially subjecting taxpayers who did not disclose partici- pation in these transactions on their federal_income_tax returns to penalties petitioner and his wife signed and apparently filed a joint federal_income_tax return on date this return did not disclose petitioner’s participation in the roth_ira transaction respondent audited petitioner’s returns for and and following his marriage in peti- tioner and his wife’s returns for through and issued notices of deficiency to petitioner for hi sec_2002 and tax years and to petitioner and his wife for the through tax years in these notices respondent deter- mined that the management fee transactions were not valid business transactions and should result in an excise_tax under sec_4973 with respect to the tax_year respondent determined that petitioner and his wife should have included in income dollar_figure from the management fee transaction according to respondent’s calculations this inclusion along with corresponding computational adjust- ments increased petitioner and his wife’s tax_liability by dollar_figure petitioner his wife and respondent settled these deficiency cases and entered into a closing_agreement in the closing_agreement required petitioner to include in his income certain amounts for each of the tax years and pro- vided that petitioner and his wife were not liable for the sec_4973 excise_tax the court entered stipulated decisions in the deficiency cases that reflected the parties’ closing_agreement united_states tax_court reports information incorrectly transferred during the course of the audit petitioner determined that he had made a substantial error on his tax_return because he from a schedule_k-1 partner’s share of income deductions credits etc to that return petitioner and his wife prepared an amended_return first amended_return including dollar_figure of taxable interest dollar_figure of income as determined by respondent deductions of dollar_figure claimed on schedule e supplemental income and loss and dollar_figure in itemized_deductions the first amended_return resulted in a negative taxable_income petitioner and his wife filed a second amended_return for the tax_year during the pendency of the deficiency cases this second amended_return claimed a net_operating_loss_carryback from the tax_year of dollar_figure on both amended returns petitioner and his wife reported the dollar_figure from the management fee transaction as income the stipulated decision entered by the court for the tax_year reflected the adjustments made in the first and second amended tax returns respondent also assessed a sec_6707a penalty of dollar_figure for the tax_year based on his belief that peti- tioner had failed to disclose his participation in a transaction identified in notice_2004_8 supra as a listed_transaction respondent assessed this penalty on date respondent sent petitioner a final notice_of_intent_to_levy on date petitioner timely requested a collection_due_process cdp hearing during the pendency of the hearing on date congress amended sec_6707a to change the method of calculating the penalty small_business jobs_act of sbja pub_l_no sec_2041 sec_124 stat pincite this change was effective retro- actively for penalties assessed after date id sec_2041 and therefore the cdp hearing was suspended in date so respondent could reconsider the calcula- tion of the penalty respondent’s revenue_agent declined to change the penalty and petitioner requested review by the irs appeals_office appeals which also declined to modify the parties scarcely mention much less substantively discuss this midhearing time-out and apparent referral to the irs examination func- tion we therefore will not further comment on these events yari v commissioner the penalty petitioner did not request any collection alter- natives during the cdp hearing and counsel for petitioner requested that the settlement officer issue a notice of deter- mination consequently the settlement officer complied and issued the notice_of_determination sustaining the collection action petitioner concedes that the roth_ira transactions he engaged in were listed transactions under notice_2004_8 supra for the purposes of the sec_6707a penalty he admits that he is liable for a penalty but challenges the cal- culation of the penalty i jurisdiction discussion the parties assume we have jurisdiction over the penalty issue in this case but the court has an independent obliga- tion to determine whether it has jurisdiction over a case and the parties cannot simply stipulate jurisdiction or waive jurisdictional defects 546_us_500 121_tc_89 aff ’d 425_f3d_1203 9th cir therefore we begin our analysis with the jurisdictional ques- tion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by con- gress 592_f3d_1050 9th cir aff ’g on other grounds 129_tc_97 but we have jurisdiction to determine whether we have jurisdic- tion 133_tc_424 in smith we also held that we did not have jurisdiction to redetermine sec_6707a penalties in a petition for redeter- mination of a deficiency id pincite because the sec_6707a penalty did not fit the statutory definition of a defi- ciency and because the commissioner could assess and col- lect the penalty without issuing a statutory notice of defi- ciency we lacked deficiency jurisdiction to redetermine the penalty id pincite we noted however that we would presumably have jurisdiction to redetermine a liability chal- lenge asserted by the taxpayers in a collection_due_process_hearing id pincite n we now turn presumption into conviction and aver our jurisdiction united_states tax_court reports we begin by noting that sec_6707a allows a taxpayer to request the commissioner to rescind all or part of the pen- alty that is imposed because of a violation with_respect_to_a_reportable_transaction other than a listed_transaction if rescission would promote compliance with the code and effective tax_administration sec_6707a congress explicitly denied taxpayers the ability to seek judicial review of the commissioner’s rescission decision sec_6707a the provision prohibiting judicial review applies only to sub- section d of sec_6707a and does not otherwise preclude our jurisdiction to review this penalty under sec_6330 see h_r rept no part pincite n stating that this provision contained in the american_jobs_creation_act_of_2004 ajca pub_l_no 118_stat_1418 does not limit the ability of a taxpayer to challenge whether a penalty is appropriate eg a taxpayer may liti- gate the issue of whether a transaction is a reportable trans- action and thus subject_to the penalty if not disclosed or not a reportable_transaction and thus not subject_to the pen- alty sec_6330 as amended by the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite expanded the court’s review of collection actions to include collection actions where the underlying tax_liability consists of penalties not reviewable in a deficiency action see 131_tc_54 n 130_tc_44 in a cdp hearing a taxpayer may challenge the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in his hearing peti- tioner challenged the amount of the underlying tax_liability that resulted from the sec_6707a penalty see callahan v commissioner t c pincite we have interpreted the phrase ‘underlying tax liability’ as including any amounts a taxpayer owes pursuant to the tax laws that are the subject of the commissioner’s collection activities petitioner has not had an opportunity to dispute the amount of the penalty and consequently we have jurisdiction to redetermine the amount of the penalty yari v commissioner ii standard of review ordinarily our review of the determinations in a cdp hearing is for abuse_of_discretion 114_tc_604 114_tc_176 but when the underlying tax_liability is properly at issue we review the determination de novo sego v commissioner t c pincite goza v commissioner t c pincite petitioner challenges respondent’s deter- mination as to the amount of the penalty and thus we review that determination de novo iii sec_6707a penalty sec_6707a imposes a penalty on a ny person who fails to include on any return or statement any information with_respect_to_a_reportable_transaction which is required under sec_6011 to be included with such return or state- ment the amount of the penalty before the sbja depended on whether the transaction was a reportable_transaction or a listed_transaction sec_6707a amended by sbja sec_2041 for reportable_transactions other than listed transactions it was dollar_figure for natural persons and dollar_figure for others and for listed transactions it was dollar_figure for natural persons and dollar_figure for others id the penalty applied regardless of whether the listed or reportable trans- action is respected for federal_income_tax purposes peti- tioner concedes he engaged in a listed_transaction and that he failed to properly disclose his participation the penalty for failing to disclose a listed_transaction on a return after enactment of the sbja is percent of the decrease in tax_shown_on_the_return as a result of such transaction or which would have resulted from such trans- action if such transaction were respected for federal_income_tax purposes sec_6707a in the case of individuals the statute prescribes minimum and maximum penalties for failing to disclose a listed_transaction of dollar_figure and dollar_figure respectively sec_6707a and the parties disagree as to what return and what amount of tax we should use in cal- culating the tax petitioner urges us to use the amended returns to determine the decrease in tax and respondent says we must look to the original return these disparate positions stem from a fundamental disagreement as to what united_states tax_court reports the phrase decrease in tax_shown_on_the_return as a result of the transaction means to resolve this dispute we must examine and interpret the statute the starting point for interpreting a statute is its plain and ordinary meaning unless such an interpretation would produce absurd or unreasonable results 110_tc_375 undefined words take their ordinary contemporary common meaning 139_tc_255 we interpret statutes ‘in their context and with a view to their place in the overall statutory scheme ’ fda v brown williamson tobacco corp 529_us_120 quoting 489_us_803 where the statute is clear and unambiguous we need not resort to other tools of statutory interpretation 541_us_176 if the statute is silent or ambig- uous we may employ ‘traditional tools of statutory construc- tion’ united_states v home concrete supply llc u s ll ll 132_sct_1836 quoting 467_us_837 n including legislative_history to ascertain congressional intent 481_us_454 134_tc_211 rev’d 650_f3d_691 d c cir vacated and remanded u s ll 132_sct_2120 petitioner urges us to interpret the statute as calculating the penalty using the tax savings produced by the listed transactions he says we should ignore the tax reported on the return with respect to which he was required to report the listed_transaction instead petitioner asks us to focus on the returns prepared years after the reporting obligation arose he urges us to look at the plain language of the statute its place in the statutory scheme and to the legisla- tive history respondent on the other hand says that the the regulations are of no help here as they merely parrot the statutory language sec_301_6707a-1 proced admin regs the irs released these final regulations in with the explicit proviso that the regula- tions do not give further guidance on how the amount of the penalty is computed and stated that it intended to provide guidance at a later time t d 2011_47_irb_785 yari v commissioner plain meaning of the statute does not support petitioner’s position and urges us to compute the tax with reference only to the tax shown on the original tax_return in his view we disregard the returns prepared during the audit the mis- takes on the prior return and the correct_tax owed by peti- tioner when calculating the penalty to be clear about the stakes if we adopt petitioner’s reading of the statute the penalty would be the statutory minimum or dollar_figure if we hold for respondent the penalty will stand as dollar_figure we think the statute is clear and unambiguous the pen- alty is calculated with reference to the tax_shown_on_the_return sec_6707a when we look to the penalty provi- sion as a whole it is clear that congress has penalized the failure to disclose participation in a listed or otherwise reportable_transaction on the return or other information statement giving rise to the disclosure obligation if the tax- payer fails to report the transaction on that return or information statement then the penalty is based on the tax shown on that return or information statement not some other later filed return or some hypothetical tax congress did not say that the penalty should be calculated by ref- erence to tax shown on a return it did not say to calculate the penalty using the tax required to be shown and it did not say to calculate the penalty using the decrease in tax resulting from participation in the transaction congress very clearly linked the penalty to the tax shown on a particular return-the return giving rise to the reporting obligation absent a ‘clearly expressed legislative intent to the con- trary’ we will regard the clear and unambiguous language of the statute as conclusive reves v ernst young we observe that the process of divining the legislative intent under- lying a statute’s language and structure while subject_to canons of con- struction and well-established methodologies is hardly an exact science compare eg 758_f3d_390 d c cir having found sec_36b unambiguous concluding that weight of legislative_history including overall congressional policy goals did not override stat- ute’s plain meaning which was that tax_credits were unavailable to par- ticipants in health insurance exchanges established by the federal govern- ment rehearing en_banc granted vacated by ll f 3d ll wl d c cir date with 759_f3d_358 4th cir having found sec_36b ambiguous concluding that leg- islative history did not support either plausible interpretation and defer- continued united_states tax_court reports u s quoting 452_us_576 the plain meaning of the statute does not support petitioner’s position petitioner also contends that the legislative_history sup- ports his position but he fails to point to any actual legisla- tive history in any event the documentary_evidence ref- erencing the penalty provision does not support petitioner’s position congress initially enacted sec_6707a with a flat penalty of dollar_figure for individuals with respect to listed transactions ajca sec_811 sec_118 stat pincite there was no variable minimum and no variable maximum and no of tax savings calculation congress added the current cal- culation as part of the sbja likely because of concern that an inflexible penalty would create harsh results see h_r rept no pincite unfortunately no direct legislative_history exists to explain the change what we do have is the rationale behind an almost identical amendment included in a bill that never became law h_r 111th cong sec_111 the house passed h_r partly out of concern for the poten- tial inequities an inflexible penalty may create h_r rept no supra pincite congress had heard from the national_taxpayer_advocate that the potential magnitude of the penalties had an overly harsh impact on individuals and small businesses id pincite the tax advisers may not have told these taxpayers of the reporting obligation and the penalties for an individual conducting business through an s_corporation could reach dollar_figure per year for a listed_transaction that yielded little or no tax_benefit see national_taxpayer_advocate annual report to congress vol one see also sec_6707a imposing a dollar_figure penalty on nonindividual tax- payers for failing to disclose a listed_transaction transactions that span multiple tax years magnify the effect as the reporting obligation exists for each return ring to agency’s determination that statute permitted tax_credits for par- ticipants in federal health insurance exchanges as consistent with overall congressional policy goals the only difference between the enacted and proposed amendments was the inclusion in the proposed amendment to sec_6707a of the ad- ditional words for any taxable_year between the words transaction and shall not exceed yari v commissioner national_taxpayer_advocate annual report to con- gress vol one supra pincite the house ways_and_means_committee explained that the new penalty calculation would provide a mechanism for establishing a penalty amount that will be proportionate to the misconduct to be penalized with- out discouraging compliance with the requirement to disclose reportable_transactions h_r rept no supra pincite petitioner believes other legislative_history inextricably links the penalty calculation to the tax savings he points to the joint_committee on taxation’s general explanation also known as the blue_book to bolster his position see staff of j comm on taxation general explanation of tax legisla- tion enacted in the 111th congress j comm print the joint_committee explained that congress desired to spare small businesses and individuals unconscionable hardship as a result of the magnitude of the penalty where the penalty exceed ed the tax savings claimed on these returns id pincite contrary to petitioner’s position the blue books are not legislative_history though they can sometimes be relevant if persuasive united_states v woods u s ll ll 134_sct_557 in any event we remain unconvinced that the combined import of the blue_book and the earlier bill override our prior conclusions as to the statute’s plain meaning it is clear that in the earlier bill congress intended to blunt the effect of sec_6707a for taxpayers who failed to disclose a transaction but nonetheless did not benefit much from that transaction but it is equally clear that congress was concerned with the tax reported on the participant’s income_tax return as a result of participation in the trans- action not the tax required to be shown h_r rept no supra pincite it is also clear that what congress intended to penalize is the failure to disclose participation not the tax savings produced by the transaction id pincite that congress linked the penalty to the tax savings does not change the fact that the culpable act here is the failure to see also staff of j comm on taxation general explanation of tax legislation enacted in the 108th congre sec_361 j comm print dis- cussing the american_jobs_creation_act_of_2004 pub_l_no sec_811 sec_118 stat pincite including r easons for c hange united_states tax_court reports disclose furthermore the change linked the penalty not to the tax savings calculated with the benefit of hindsight but rather to the tax savings as claimed on the tax_return in this vein even the blue_book fails to persuade as the joint_committee explained the change as aimed at achiev ing proportionality between the penalty and the tax savings that were the object of the transaction and not to the actual tax saved staff of j comm on taxation general explanation of tax legislation enacted in the 111th con- gress supra pincite we note also sec_6651 which imposes an addition_to_tax for failure to pay the amount shown as tax on any return specified by parts of the code at first glance this addition_to_tax would ignore the correct_tax liability and a taxpayer who reported a tax greater than the actual tax due would suffer but sec_6651 ameliorates this poten- tially harsh result by providing if the amount_required_to_be_shown_as_tax on a return is less than the amount shown as tax on such return subsections a and b shall be applied by substituting such lower amount congress obviously knows how to link a penalty or an addition_to_tax to the tax required to be shown on the return and has done so consequently the fact that it did not do so in sec_6707a tends to bolster our holding that the pen- alty applies to the amount shown on petitioner’s first filed return see marx v gen revenue corp u s ll ll 133_sct_1166 declining to read into u s c sec 1692k a a limitation on the ability of courts to award costs under rule of the federal rules of civil procedure in part because other s tatutes confirm that con- gress knows how to limit a court’s discretion when it we note that here petitioner amended his first filed return after the date prescribed for filing a return for the tax_year we do not express an opinion as to the result had he filed his first amended_return before that date see 65_tc_113 where taxpayers sought to avoid a credit’s recapture in a later year by amending the return on which the credit was claimed holding that the commissioner was entitled to reject the amended_return and recapture the credit in the later year but observing that courts had upheld the validity of amended returns in other circumstances such as where the amended returns were filed before the filing deadline for the subject tax_year yari v commissioner so desires congress did not do so in sec_6707a instead opting to impose the penalty as a percentage of the decrease in tax_shown_on_the_return as a result of such transaction or which would have resulted from such trans- action if such transaction were respected for federal tax pur- poses sec_6707a without a subsection analogous to sec_6651 we calculate the penalty by reference to the tax_shown_on_the_return and do not consider the amount required to be shown sec_6707a imposes a strict_liability penalty see h_r rept no supra pincite while it may be harsh in situations where a taxpayer mistakenly overstates his tax such is the result of the plain meaning of the statutory lan- guage legislative_history does not indicate a clear congressional intent to the contrary and we therefore find that the settlement officer did not err in the calculation of the penalty the court has considered all of petitioner’s contentions argument requests and statements to the extent not dis- cussed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent f we note also that a net_operating_loss_carryback from a subsequent tax_year does not reduce the tax required to be shown on the return for pur- poses of calculating the sec_6651 addition_to_tax see vines v com- missioner tcmemo_2009_267 slip op pincite aff ’d 418_fedappx_900 11th cir a court’s obligation to avoid adopting statutory constructions with ab- surd results is well-established and can in rare cases override the literal meaning of unambiguous statutory language halbig v burwell f 3d pincite citing 491_us_440 see generally john f manning the absurdity doctrine harv l rev the statutory construction we adopt here does not in peti- tioner’s case yield ‘an outcome so contrary to perceived social values that congress could not have intended it ’ see halbig v burwell f 3d pincite quoting 594_f3d_883 d c cir different facts-such as for example a mere scrivener’s error in a decimal place resulting in tax_shown_on_the_return of or even times the facially correct amount-might entail a different analysis
